DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “a mixture solvent of water/the amine compound having 90/10 by weight ratio” and then further teaches “the blending ratio of the amine compound is 
When the amine compound is present in the amount of 4% by weight, water is present in the amount of 36% by weight (90/10 weight ratio) and therefore the compound containing an imide group is present in the amount of 60% by weight in the aqueous solution. 
On the other hand, when the amine compound is present in the amount of 15% by weight the water is present in the amount of 135% by weight and therefore it is unclear the amount of compound containing an imide group is present is present in the aqueous solution. 
Further, examiner interprets a mixture solvent to be a mixture of solvents and therefore it is unclear if the amine compound is considered a solvent. 
Further, claim 2 claims “the aqueous solvent is water and an alcohol compound or either of them”. It is unclear how an alcohol compound as the sole solvent can be an aqueous solvent. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “a mixture solvent of water/the amine compound” and further claim 2 claims “the aqueous solvent is water and an alcohol compound or either of them”. 
Claim 2 does not further limit the solvent which is water of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al (20160060483) in view of Miyamoto et al (9279036).

Matsuno, paragraph 29 of the PGPUB, teaches an imide group-containing compound solution including an imide group-containing compound obtained by partially hydrolyzing a polyimide molded article, a solvent, and a viscosity stabilizer, in which an absorption peak derived from an imide group is observed at a wavenumber of 1,375 cm−1, an absorption peak derived from an amide group is observed at a wavenumber of 1,600 cm−1, and an absorption peak derived from a carboxyl group is observed at a wavenumber of 1,413 cm−1 in an infrared spectroscopy chart obtained by an infrared spectroscopic measurement of the imide group-containing compound, and in which the viscosity stabilizer is an orthocarboxylic ester and a chelating agent or either one of the two. 
Matsuno, paragraph 156 of the PGPUB, teaches it is preferable that the blending amount of the viscosity stabilizer is a value within the range of from 0.1 to 20 parts by weight with respect to 100 parts by weight of the imide group-containing compound.
Matsuno, paragraph 73 of the PGPUB, teaches an absorption peak (peak D) derived from the carbon of a benzene ring is observed at a wavenumber of 1,500 cm−1. 
Matsuno, paragraphs 82-83 of the PGPUB, teaches a Formula I which reads on Formula 1 of claim 1 wherein In Formula (1), the symbol X represents an alkali metal (Lithium/Li, sodium/Na, potassium/K, rubidium/Rb, or cesium/Ce) or the like, the subscript in and 1 represent a symbol that denotes the abundance (number of moles) of the polyamic acid structure located on the both sides of the poly imide structure and are usually a value within the range of from 0.1 to 0.8, and the subscript m represents a 
The compound of Formula I of Matsuno is the same compound as the compound containing an imide group as claimed in claim 1 and therefore it would be expected that the compound of Formula I of Matsuno results in a polyamide resin having an imidization rate of 70% or more when the compound of Formula I of Matsuno is treated under heating condition at 100oC to 200oC for a period from 30-60 minutes as claimed in claim 1. 
The compound of Formula I of Matsuno is the same compound as the compound containing an imide group as claimed in claim 1 and therefore it would be expected that the compound of Formula I of Matsuno can be dissolved within 30 minutes in a mixture solvent of water/the amine compound having 90/10 by weight ratio to 60oC as claimed in claim 1. 
Matsuno, paragraph 109 of the PGPUB, teaches it is preferable that the ratio (or proportion) of S1/S2 is a value within the range of from 2 to 10 when the height of the absorption peak derived from a benzene ring at the wavenumber of 1,500 cm−1 is denoted as S1 and the height of the absorption peak derived from an imide group at the wavenumber of 1,375 cm−1 is denoted as S2 in the infrared spectroscopy chart of the imide group-containing compound. 
Matsuno, paragraph 127 of the PGPUB, teaches the kind of the solvent in the imide group-containing compound solution is not also particularly limited but can preferably be water. 

Therefore, the solvent is in the range of 60 to 99% by weight when the whole amount of the aqueous solvent solution of the compound containing an imide group is 100% by weight. 
Matsuno, paragraphs 170-176 of the PGPUB, teaches a predetermined amount of an amine compound is blended with the imide group-containing compound solution in order to further improve the viscosity stability. 
The blending amount of the amine compound is a value within the range of from 0.1 to 20 parts by weight with respect to 100 parts by weight of the imide group-containing compound in the case of blending an amine compound.
When the imide group-containing compound is present within the range of from 1 to 40% by weight in solution, the amine compound would be present in the amount of .04-8% wt by weight in the solution. 
It has been demonstrated that the increase in viscosity during storage is significant particularly in a case in which the imide group-containing compound solution is an aqueous solution, and thus it is possible to remarkably suppress the increase in viscosity of the aqueous solution of imide group-containing compound during storage at room temperature by blending an amine compound, for example, at least one tertiary amine compound. 

Miyamoto, abstract, a polyamideimide precursor composition includes a resin having repeating units represented by the following formula (PA) and a solvent including water, wherein the resin is dissolved in the solvent. 
Miyamoto, col. 2, teaches in a case where an organic amine compound is dissolved in an aqueous solvent, a specific polyamideimide precursor (a carboxyl group thereof) easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the specific polyamideimide precursor in the aqueous solvent is easily increased.
Miyamoto, col. 11, teaches the organic amine compound is a compound which converts a specific polyamideimide precursor (a carboxyl group thereof) to an amine salt so as to increase its solubility in the solvent, and functions as an imidization promoter. The organic amine compound is preferably a compound excluding a diamine compound which is a raw material for a polyamideimide precursor.
Among these, a tertiary amine compound is preferable as the organic amine compound. When the tertiary amine compound is applied as the organic amine compound, the solubility of the specific polyamideimide precursor in a solvent is easily increased, the film forming properties are easily improved, and further, the storage stability of the polyamideimide precursor composition is easily improved. 
Miyamoto, col. 12, teaches examples of the aliphatic chained tertiary amine compound include 2-diethylaminoethanol. 

When R1 is a methyl group in Formula (3), this compound reads on methylmorpholine. 
Miyamoto, col. 13, teaches the organic amine compound, a compound having a boiling point of 60° C. or higher (preferably from 60° C. to 200° C., and more preferably from 70° C. to 150° C.) is preferable.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use 2-diethylaminoethanol or methylmorpholine having a boiling point preferably from 70° C. to 150° C as taught by Miyamoto as the tertiary amine compound as taught by Matsuno as these compounds as the film forming properties are easily improved, and further, the storage stability of the composition are easily improved. 

Regarding claim 2, Matsuno, paragraph 127 of the PGPUB, teaches the kind of the solvent in the imide group-containing compound solution is not also particularly limited but can preferably be water. 

Regarding claim 3, Matsuno, paragraph 29 of the PGPUB, teaches an absorption peak derived from an amide group is observed at a wavenumber of 1,600 cm−1. 
Matsuno, paragraph 45 of the PGPUB, teaches upon constituting the imide group-containing compound solution of the invention, it is preferable that the ratio of S1/S3 is a value within the range of from 2 to 20 when the height of the absorption peak −1 is denoted as S1 and the height of the absorption peak derived from an amide group at the wavenumber of 1,600 cm−1 is denoted as S3 in the infrared spectroscopy chart.

Regarding claim 4, Matsuno, paragraph 29 of the PGPUB, teaches an absorption peak derived from a carboxyl group is observed at a wavenumber of 1,413 cm−1 in an infrared spectroscopy chart obtained by an infrared spectroscopic measurement of the imide group-containing compound. 
Upon constituting the imide group-containing compound solution of the invention, it is preferable that the ratio of S1/S4 is a value within the range of from 8 to 30 when the height of the absorption peak derived from a benzene ring at the wavenumber of 1,500 cm−1 is denoted as S1 and the height of the absorption peak derived from a carboxyl group at the wavenumber of 1,413 cm−1 is denoted as S4 in the infrared spectroscopy chart.

Regarding claim 10, when the imide group-containing compound is present within the range of from 1 to 40% by weight in solution, the amine compound would be present in the amount of .04-8% wt by weight in the solution. 
The amine compound would be present in the amount of .04-8% substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where .

Response to Arguments
Applicant's arguments filed 4/12/21 and 5/12/21 have been fully considered but they are not persuasive. 
Applicant argues primarily, in Miyamoto, the “organic amine compound is a compound which converts a specific polyamideimide precursor (a carboxyl group thereof) to an amine salt.” That is, the amine compound is utilized for the specific function of converting the specific polyamideimide precursor to the amine salt. There is no such need in Matsuno for this function of converting a polyamideimide precursor to an amine salt. 
Examiner respectfully traverses. 
As stated above, Miyamoto, col. 2, teaches in a case where an organic amine compound is dissolved in an aqueous solvent, a specific polyamideimide precursor (a carboxyl group thereof) easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the specific polyamideimide precursor in the aqueous solvent is easily increased.
Miyamoto and Matsuno as analogous art as both are drawn to a precursor for a molded article dissolved in an aqueous solvent comprising a tertiary amine compound.  
This teaching can be crossed over to the teaching of Matsuno wherein the precursor of Matsuno can easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the precursor of Matsuno in the aqueous solvent is easily increased. 

Therefore, there is motivation to use amine compounds such as 2-diethylaminoethanol or methylmorpholine as taught by Miyamoto to increase solubility of the precursor of Matsuno. 
Applicant further argues moreover regarding the proposed modification of Matsuno with Miyamoto, Miyamoto discloses that the polyamideimide precursor composition has a relatively high light transmittance (see at least Table 3 of Miyamoto). And Matsuno is also estimated to have a high transmittance (95% or more) in an aqueous solvent even though the polyamideimide precursor composition of Miyamoto is not utilized (see prior Response of November 12, 2020). That is, Matsuno already has a high light transmittance, and there would have been no need for further modification from Miyamoto for at least this basis.
And, Miyamoto discloses the polyamideimide precursor having a relatively low imidization rate, which is specifically disclosed as 0.02 to 0.06 (or 2% to 6%) in Examples 1 to 15.
Examiner respectfully traverses. 
Miyamoto is solely combined to show the teaching of specific amine compounds.
Miyamoto explicitly teaches a specific polyamideimide precursor (a carboxyl group thereof) easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the specific polyamideimide precursor in the aqueous solvent is easily increased.
the polyamideimide precursor composition has a relatively high light transmittance, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, applicant argues in order to find an amine compound in Miyamoto that overlaps the presently claimed list, the Office has selected from the laundry list of amine compounds within Miyamoto without a proper rationale for having selected those specific amine compounds.
Examiner respectfully traverses. 
 While 2-diethylaminoethanol or methylmorpholine is one from a list of an amine compound, the fact remains that it would have been obvious to choose any amines from the list, including 2-diethylaminoethanol or methylmorpholine. Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
Applicant argues even if the person of ordinary skill in the art would have looked to Miyamoto for the amine compound, this would have included utilizing the blending amount of Miyamoto; namely, 3 wt% or less. The person of ordinary skill in the art would not have utilized a range within Matsuno in conjunction with the specific amine compound of Miyamoto.

Miyamoto is solely combined to show the teaching of specific amine compounds.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the amine compounds such as 2-diethylaminoethanol or methylmorpholine as taught by Miyamoto in an amount of the amine compound as taught by Matsuno as Matsuno teaches an amount of an amine compound ranging from 0.1 to 20 parts by weight with respect to 100 parts by weight of the imide group-containing compound in the case of blending an amine compound further improve the viscosity stability.
Applicant further argues in regard to the blending amount of the amine compound, while the Office does set forth a calculation based on Matsuno as to 0.04-8% by weight of the amine compound, the Applicant reiterates that Example 16 of Matsuno discloses about 3 wt.% of the amine compound trimethylamine. And in Example 16 of Matsuno, an emulsion type solution was obtained, and it has been found that the two layers were separated in a short time (see prior Response of November 12, 2020). As such, even considering Matsuno with Miyamoto, the person of ordinary skill in the art would not have utilized the blending amount of the amine compound within the range of 4 to 15% by weight.
Examiner respectfully traverses. 
The disclosure of Matsuno is not limited to specific examples such as example 16. As stated above, Matsuno broadly teaches the amine compound would be present 
Applicant argues regarding the claimed blending amount of the amine compound, the present Figure 2 indicates that the claimed range of 4 to 15% by weight leads to an improvement in low temperature curability. There is nothing in the cited references that indicates this result would have been predictable to the person of ordinary skill in the art.
Examiner respectfully traverses. 
The instant specification, Fig. 2, shows the relation between the blending amount of an amine compound of while boiling point is a value within a predetermined range in in an aqueous solvent solution of an imide group-containing compound and the low temperature curability of the imide group-containing compound. 
The data is not commensurate in scope with the scope of the claims. The data, Fig. 2, shows ANY imide group containing compound in ANY aqueous solvent solution while the claims claim a solution comprising a specific compound containing an imide group of formula 1 wherein the compound results in a polyimide resin having an imidization rate of 70% and a viscosity stabilizer and an amine selected from methylmorpholine, diethylethanolamine and cyclohexanolamine. 
Therefore, it is unclear if the advantageous results are from the specific imide or specific solvent. 
Applicant further argues in regard to Matsuno, from a comparison between Example 17 and Example 19, this shows there may be no significant difference even when the amine compound (e.g. trimethylamine) is used in combination with the 
Applicant argues that there “may be no significant difference”. This does not eliminate that there MAY be a difference. Further, Matsuno broadly teaches the benefits of adding an amine compound and therefore Matsuno reads on the solution comprising an amine compound. 
Applicants further argue even in view of the above discussion, claim 1 has been further amended. Specifically, claim 1 now recites a solubility property of the compound containing an imide group, namely that the compound containing an imide group is dissolved within 30 minutes in a mixture solvent of water/N, N-dimethylaminoethanol having 90/10 by weight ratio at 60 °C. This is supported by Example 1 / Evaluation 2 and the corresponding Tables. As mentioned above, Matsuno disclose that an emulsion type solution was prepared in Example 16. Thus, the solubility property of claim 1 is much different from that of Matsuno.
Examiner respectfully traverses. 
The instant specification, (2) Solubility (Evaluation 2), teachesBy using a stirring device (for example, homomixer), the obtained imide group-containing compound solution in amorphous or semi-solid state was dissolved in a mixture solution of water/N,N-dimethylaminoethanol (weight ratio = 90/10) heated to 60°C such that the solid matter concentration is 15% by weight. 

As stated above, when the amine compound is present in the amount of 15% by weight the water is present in the amount of 135% by weight and therefore it is unclear the amount of compound containing an imide group is present is present in the aqueous solution.
The compound of Formula I of Matsuno is the same compound as the compound containing an imide group as claimed in claim 1 and therefore it would be expected that the compound of Formula I of Matsuno can be dissolved within 30 minutes in a mixture solvent of water/the amine compound having 90/10 by weight ratio to 60oC as claimed in claim 1. 
Further, applicant argues the solubility property of the compound containing an imide group and the aqueous solvent solution as a whole are characterized relative to the particular amine compounds that are listed in claim 1. Since Matsuno does not disclose these particular amine compounds, Matsuno does not disclose the recited solubility property. Matsuno only utilizes 100% water or water/NMP at 90/10 by weight, and neither of those achieve the recited solubility, and the water/NMP actually results in an emulsion, as previously introduced.
Examiner respectfully traverses. 
As stated above, examiner discusses the teaching of Miyamoto can be crossed over to the teaching of Matsuno wherein the precursor of Matsuno can easily goes into the state in which it is converted into an amine salt with the organic amine compound, and the solubility of the precursor of Matsuno in the aqueous solvent is easily increased. 
Therefore, the combination of Matsuno and Miyamoto reads on the aqueous solvent solution having the same solubility as claimed in claim 1. 
Applicant argues and relative to “secondary considerations” of patentability, the Applicant refers to paragraphs [0341] and [0342] of the present application (with reference to publication US20200140648), where advantages of improved safety, waste treatment, reduced residuals, and significant cost savings are disclosed.
Further evidence would need to be disclosed demonstrating advantages of improved safety, waste treatment, reduced residuals, and significant cost savings are disclosed of the aqueous solvent solution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5302467 teaches partial hydrolysis of the polyimide surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/17/2021